Citation Nr: 0429094	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dental disability 
for compensation purposes.

2.  Entitlement to a rating in excess of 10 percent for flat 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to September 
1956.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in September 1999 
(assigning a 10 percent rating for flat feet) and June 2000 
(denying service connection for dental disability) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The issue of entitlement to a rating in excess of 10 percent 
for service-connected flat feet was remanded by the Board to 
the RO in September 2002, for the purpose of issuance of a 
Statement of the Case and providing the veteran the 
opportunity to perfect an appeal to the Board.  The veteran 
has since perfected his appeal.

The RO denied the veteran's claim for compensation for dental 
disability in a rating decision dated in May 1957.  The 
veteran was notified of the decision in a May 1957 letter and 
the decision was not appealed within one year of the notice.  
Accordingly, new and material evidence must be received for 
the claim to be reopened, and the Board has rephrased the 
issue on appeal as reflected on the title page of this 
remand.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran seeks service connection for dental disability, 
asserting in part (see his February 2000 written statement) 
that he was struck in the mouth by another soldier's rifle 
butt during guard duty in Germany.  The service medical 
records show significant dental treatment during service.  He 
was granted service connection for dental disability for 
treatment purposes in May 1957; service connection for 
compensation purposes was denied.  His current claim is one 
for "compensation with dental exams and treatment."  In 
July 2003, the veteran's representative requested that the 
veteran's dental records be obtained from the Pocatello 
Dental Group, previously identified by the veteran as a 
dental treatment provider.  Submitted with this request were 
two February 2002 bill statements from the dental group and a 
one-page summary of service rendered from July 1992 to May 
2002.  Because these records have been identified as relevant 
to the application to reopen the claim for service connection 
for dental disability, the RO should obtain any required 
releases from the veteran and obtain the requested records.  
38 U.S.C.A. § 5103A.

With respect to the veteran's claim for a rating in excess of 
10 percent for flat feet, the most recent VA examination was 
conducted in June 1999.  VA records of treatment dated in 
August 2002 and April 2003 indicate his condition has 
increased in severity.  The veteran now has chronic foot 
pain, plantar fat pad atrophy, and trouble walking long 
distances or exercising.  The treatment records also include 
diagnoses of bilateral metatarsalgia and hammer digit 
syndrome, though it is not directly stated in the treatment 
records that these are attributable to his flat feet.  A new 
examination specifically addressing the pertinent rating 
criteria and the extent to which the veteran's foot problems 
are attributable to his service-connected flat feet is 
required for a determination on the merits of this claim.  38 
U.S.C.A. § 5103A(d).
 
A June 1989 record of treatment from the Pocatello Regional 
Medical Center indicates that the veteran was in receipt of 
Social Security Disability Benefits at that time.  There is a 
reasonable possibility that these records may contain 
information pertinent to the nature and history of the 
veteran's dental disability.  Therefore, the SSA records 
should be obtained.  See Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2)(2003).

Additionally, the RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  Of 
particular concern in this case is the veteran's application 
to reopen his claim for service connection for dental trauma.  
The regulatory provisions pertaining to this area of the law 
are unusually complex.  Although the RO informed the veteran 
in its November 2001 letter that it was very important that 
he understand the difference between service connection for 
dental treatment as opposed to service connection for 
compensation, nothing in the notice letter described the 
differences between the two.  The veteran should be provided 
adequate notice as to what evidence would be required to 
substantiate his claim for service connection for a dental 
condition, to include as due to trauma, for compensation as 
well as treatment purposes.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the issues of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
dental disability for compensation 
purposes, and a rating in excess of 10 
percent for flat feet, of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

In so doing, the RO should ensure that 
the veteran receives specific notice 
satisfying the VCAA with respect to the 
evidence necessary to substantiate a 
claim for  service connection for a 
dental condition, to include as due to 
trauma, for compensation as well as 
treatment purposes.  

2.  The RO should request from the 
veteran any appropriate releases and 
obtain all records of dental treatment 
from the Pocatello Dental Group.  The 
address and phone number of this provider 
are listed in correspondence from the 
veteran's representative dated in July 
2003.

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

4.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the current severity of his 
service-connected flat feet.  The RO 
should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records and VA records of treatment dated 
in August 2002 and April 2003.
 
The examiner should perform a full 
examination of the feet and comment on 
the functional limitations of the 
service-connected flat feet caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination. 

All indicated tests, studies and X-rays 
should be performed.

The examiner should described any atrophy 
of the plantar fat pads and discuss the 
medical significance of such and the 
extent to which it is productive of 
disability.

The examiner should specifically 
described the nature and extent of any 
pronation, tenderness of plantar surfaces 
of the feet, inward bowing or 
displacement and spasm of the tendo 
achillis on manipulation, deformity in 
the form of pronation or abduction, 
swelling on use, or callosities.

The examiner should express an opinion of 
the extent to which the veteran's 
metatarsalgia and hammer digit syndrome 
(see records of treatment dated in August 
2002) is a manifestation of his flat feet 
or was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service-connected flat feet.

To the extent possible, the examiner 
should distinguish functional impairment 
due to the veteran's service-connected 
flat feet from any impairment due to any 
non-service-connected disability that may 
be present.  If no such distinction can 
be made without resort to speculation, 
the examiner should so state.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of the claim 
for service connection for dental disability.  
See 38 U.S.C.A. § 5103A(d).  If further 
action is required, the RO should undertake 
it before further adjudication of the claims.

6.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




